 

 

EXHIBIT NO. 10.20 – FORM OF SPECIAL TERMINATION AGREEMENT,

AS AMENDED, BETWEEN MID AMERICA BANK, fsb

AND KENNETH RUSDAL AND VARIOUS OFFICERS.

 

The attached Special Termination Agreement dated April 19, 1990, as amended,
between Mid America Bank and Kenneth Rusdal is substantially identical in all
material respects (except as otherwise noted below) with the other executive
officer contracts listed below which are not being filed. By action of the Board
of Directors of Mid America Bank, fsb, the term of each of these agreements has
been extended to December 31, 2005.

 

Parties to Special Termination Agreement:

 

Mid America Bank and Gerard J. Buccino

 

Mid America Bank and Michael J. Janssen

 

Mid America Bank and William Haider

 

Mid America Bank and Thomas Miers

 

Mid America Bank and Sharon Wheeler

 

Mid America Bank and David Kohlsaat (1)

 

Mid America Bank and Mary Christine Roberg (1)

 

Mid America Bank and James Allen (1) (2)

 

(1)   The provisions contained in section 3(f) of the amended agreement under
the heading “Effect of Certain Accounting Rules” are not included in the
agreements of David Kohlsaat, Mary Christine Roberg or James Allen.

 

(2)   In determining the termination benefits under the agreement, Section 3(a)
of Mr. Allen’s agreement provides that the base salary and annual incentive plan
payments for any portion of the preceding three-year period during which
Executive was not employed by the Bank shall be based on Executive’s 2001 base
salary and annual incentive plan bonus earned for 2001.



--------------------------------------------------------------------------------

 

MID AMERICA FEDERAL SAVINGS BANK

SPECIAL TERMINATION AGREEMENT

 

This AGREEMENT is made effective as of April 19, 1990 by and between Mid America
Federal Savings Bank (the “Bank”), a federally chartered savings institution,
with its office at 55th & Holmes Street, Clarendon Hills, Illinois, and Kenneth
Rusdal (the “Executive”). The Bank is the wholly-owned subsidiary of the Holding
Company (the “Company”), a corporation organized under the laws of the State of
Delaware.

 

WHEREAS, the Bank recognizes the substantial contribution Executive has made to
the Bank and wishes to protect his position therewith for the period provided in
this Agreement; and

 

WHEREAS, Executive has been elected to, and has agreed to serve in the position
of Senior Vice President for the Bank, a position of substantial responsibility;

 

NOW, THEREFORE, in consideration of the contribution and responsibilities of
Executive, and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:

 

1. TERM OF AGREEMENT.

 

The term of this Agreement shall be deemed to have commenced as of the date
first above written and shall continue for a period of thirty-six (36) full
calendar months thereafter. Commencing on the first anniversary date of this
Agreement and continuing at each anniversary date thereafter, this Agreement
shall automatically renew for an additional year such that the remaining term
shall be three (3) years unless written notice is provided to Executive, at
least ten (10) days and not more than twenty (20) days prior to expiration of
such period, then the term of this Agreement shall cease at the end of twenty-
four (24) months following the next anniversary date, or unless the Executive’s
employment is voluntarily or involuntarily terminated with the Bank pursuant to
Section 2 hereof.

 

2. PAYMENTS TO EXECUTIVE UPON CHANGE IN CONTROL.

 

(a) Upon the occurrence of a Change in Control of the Bank or the Company (as
herein defined) followed at any time during the term of this Agreement by the
voluntary or involuntary termination of Executive’s employment, other than for
Cause, as defined in Section 2(c) hereof, the provisions of Section 3 shall
apply. Upon the occurrence of a Change in Control, Executive shall have the
right to elect to voluntarily terminate his employment at any time during the
term of this Agreement following any demotion, loss of title, office or
significant authority, reduction in his annual compensation, or relocation of
his principal place of employment by more than 50 miles from its location
immediately prior to the Change in Control.

 

(b) Definition of a Change in Control. A “Change in Control” of the Bank or the
Company shall mean a change in control of a nature that: (i) would be required
to be reported in response to Item 1 of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (ii) results

 

2



--------------------------------------------------------------------------------

 

in a Change in Control of the Bank or the Holding Company within the meaning of
the Home Owners Loan Act of 1933 and the Rules and Regulations promulgated by
the Office of Thrift Supervision (or its predecessor agency), as in effect on
the date hereof including Section 574 of such regulations; or (iii) without
limitation, such a Change in Control shall be deemed to have occurred at such
time as (a) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities or makes an offer
to purchase securities of the Bank or Holding Company representing 20% or more
of the Bank’s or Holding Company’s outstanding securities ordinarily having the
right to vote at an election of directors except for any securities of the Bank
purchased by the Holding Company in connection with the conversion of the Bank
to the stock form and any securities purchased by the Bank’s employee stock
ownership plan and trust; or (b) individuals who constitute the Board of
Directors of the Company or the Bank on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election was
approved by a vote of at least three-quarters of the directors comprising the
Incumbent Board, or whose nomination for election by the shareholders was
approved by the Nominating Committee, shall be, for purposes of this clause (b),
considered as though he were a member of the Incumbent Board; or (c) merger,
consolidation or sale of all or substantially all the assets of the Bank or
Company occurs; or (d) a proxy statement shall be distributed soliciting proxies
from stockholders of the Company, by someone other than the current management
of the Company, seeking stockholder approval of the reorganization, merger or
consolidation of the Company or Bank with one or more corporations as a result
of which the outstanding shares of the class of securities then subject to the
Plan are exchanged for or converted into cash or property or securities not
issued by the Bank or Company; or (e) a tender offer is made for 20% or more of
the outstanding securities of the Bank or Holding Company.

 

(c) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon Termination for Cause. The term “Termination for Cause”
shall mean termination because of the Executive’s personal dishonesty,
incompetence, willful misconduct, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, or material breach of any material
provision of this Agreement. In determining incompetence, the acts or omissions
shall be measured against standards generally prevailing in the savings
institutions industry. Notwithstanding the foregoing, Executive shall not be
deemed to have been Terminated for Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the Board of Directors of the Bank at a meeting of
the Board called and held for that purpose (after reasonable notice to Executive
and an opportunity for him, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board, Executive was
guilty of conduct justifying Termination for Cause and specifying the
particulars thereof in detail. The Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Cause. Any
stock options or limited rights granted to Executive under any stock option plan
of the Bank, the Company or any subsidiary or affiliate thereof, shall become
null and void effective upon Executive’s receipt of Notice of Termination for
Cause and shall not be exercisable by Executive at any time subsequent to such
Termination for Cause.

 

3



--------------------------------------------------------------------------------

 

3. TERMINATION BENEFITS.

 

(a) Upon the occurrence of a Change in Control, followed at any time during the
term of this Agreement by the voluntary or involuntary termination of
Executive’s employment, other than for Termination for Cause, the Bank and the
Company shall pay Executive, or in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay or liquidated damages, or both, a sum equal to three (3) times the average
annual base salary paid to Executive for the three (3) years immediately
preceding Executive’s termination. In the event the Executive has not been
employed by the Bank or Holding Company during all or part of the three
immediately preceding years, the annual base salary paid to Executive for such
periods shall, for purposes of this Section 3, be deemed to be equal to the
Executive’s initial base salary upon commencing employment adjusted to reflect
assumed annual base salary increases of ten percent (10%). At the discretion of
Executive, upon an election pursuant to Section 3(e) hereof, such payment may be
made in a lump sum immediately upon severance of Executive’s employment or paid,
on a pro rata basis, semi-monthly during the thirty-six (36) months following
the Executive’s termination.

 

(b) Upon the occurrence of a Change in Control of the Bank or the Company
followed at any time during the term of this Agreement by Executive’s voluntary
or involuntary termination of employment, other than for Termination for Cause,
the Bank shall cause to be continued life, health and disability coverage
substantially identical to the coverage maintained by the Bank for Executive
prior to his severance. Such coverage shall cease upon the earlier of
Executive’s obtaining similar coverage by another employer or twelve (12) months
from the date of Executive’s termination. In the event the Executive obtains new
employment and receives less coverage for life, health or disability, the Bank
shall provide coverage substantially identical to the coverage maintained by the
Bank for the Executive prior to termination for a period of twelve (12) months.

 

(c) Upon the occurrence of a Change in Control, the Executive will have such
rights as specified in the Company’s Incentive Stock Option Plan or any other
employee benefit plan with respect to options and such other rights as may have
been granted to Executive under such plans.

 

(d) Upon a Change in Control, the Executive will be entitled to the benefits
under the Bank’s Management Recognition and Retention Plans.

 

(e) On an annual basis Executive shall elect whether, in the event amounts are
payable under Sections 3(a) hereof, such amounts shall be paid in a lump sum or
on a pro rata basis pursuant to such sections. Such election shall be
irrevocable for the year for which such election is made.

 

(f) Notwithstanding the preceding paragraphs of this Section 3, in the event
that:

 

4



--------------------------------------------------------------------------------

 

(i) the aggregate payments or benefits to be made or afforded to Executive under
said paragraphs (the “Termination Benefits”) would be deemed to include an
“excess parachute payment” under Section 280G of the Internal Revenue Code of
1986 (the “Code”) or any successor thereto, and

 

(ii) if such Termination Benefits were reduced to an amount (the “Non-
Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Executive’s “base amount”, as determined in
accordance with said Section 280G, and the Non- Triggering Amount would be
greater than the aggregate value of the Termination Benefits (without such
reduction) minus the amount of tax required to be paid by Executive thereon by
Section 4999 of the Code, then the Termination Benefits shall be reduced to the
Non-Triggering Amount. The allocation of the reduction required hereby among the
Termination Benefits provided by the preceding paragraphs of this Section 3
shall be determined by Executive. In the event that Executive receives the
Non-Triggering Amount pursuant to this paragraph (f) and it is subsequently
determined by the Internal Revenue Service or judicial authority that Executive
is deemed to have received an amount in excess of the Non-Triggering Amount, the
Bank or Company shall pay to Executive an amount equal to the value of the
payments or benefits in excess of the Non-Triggering Amount he is so deemed to
have received.

 

4. NOTICE OF TERMINATION.

 

Any purported termination by the Bank or by Executive shall be communicated by
Notice of Termination to the other party hereto. For purposes of this Agreement,
a “Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in detail the facts and circumstances claimed to provide a basis for termination
of Executive’s employment under the provision so indicated. “Date of
Termination” shall mean the date specified in the Notice of Termination (which,
in the case of a Termination for Cause, shall not be less than thirty (30) days
from the date such Notice of Termination is given); provided that if, within
thirty (30) days after any Notice of Termination is given, the party receiving
such Notice of Termination notifies the other party that a dispute exists
concerning the termination, the Date of Termination shall be the date on which
the dispute is finally determined, either by mutual written agreement of the
parties, by a binding arbitration award, or by a final judgment, order or decree
of a court of competent jurisdiction (the time for appeal there from having
expired and no appeal having been perfected) and provided further that the Date
of Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence.

 

5. SOURCE OF PAYMENTS.

 

It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Bank. The
Company, however, guarantees payment and provision of all amounts and benefits
due hereunder to Executive, if such amounts

 

5



--------------------------------------------------------------------------------

 

and benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Company.

 

6. EFFECT ON PRIOR AGREEMENT AND EXISTING BENEFIT PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.

 

7. NO ATTACHMENT.

 

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

 

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.

 

8. MODIFICATION AND WAIVER.

 

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

 

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

9. REQUIRED REGULATORY PROVISIONS.

 

(a) The Bank may terminate the Executive’s employment at any time, but any
termination by the Bank, other than Termination for Cause, shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause as defined in Section 2(c) hereinabove.

 

(b) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 USC 1818(e)(3)) or 8(g) (12 USC 1818(g)) of the Federal
Deposit Insurance Act, as amended by

 

6



--------------------------------------------------------------------------------

 

the Financial Institutions Reform, Recovery and Enforcement Act of 1989, the
Bank’s obligations under this contract shall be suspended as of the date of
service, unless stayed by appropriate proceedings. If the charges in the notice
are dismissed, the Bank may in its discretion (i) pay the Executive all or part
of the compensation withheld while their contract obligations were suspended and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.

 

(c) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e) (12
USC (S) 1818(e)) or 8(g) (12 USC (S) 1818(g)) of the Federal Deposit Insurance
Act, as amended by the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, all obligations of the Bank under this contract shall terminate as
of the effective date of the order, but vested rights of the contracting parties
shall not be affected.

 

(d) If the Bank is in default as defined in Section 3(x) (12 USC 1813(x)(1)) of
the Federal Deposit Insurance Act, as amended by the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

 

(e) All obligations of the Bank under this contract shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the institution, (i) by the Federal Deposit Insurance
Corporation, at the time FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) (12 USC
(S)1823(c))of the Federal Deposit Insurance Act, as amended by the Financial
Institutions Reform, Recovery and Enforcement Act of 1989; or (ii) by the Office
of Thrift Supervision (“OTS”) at the time the OTS or its District Director
approves a supervisory merger to resolve problems related to the operations of
the Bank or when the Bank is determined by the OTS or FDIC to be in an unsafe or
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.

 

10. REINSTATEMENT OF BENEFITS UNDER 9(b).

 

In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 9(b) hereof (the “Notice”) during the term of this Agreement and a
Change in Control, as defined herein, occurs, the Bank will assume its
obligation to pay and the Executive will be entitled to receive all of the
termination benefits provided for under Section 3 of this Agreement upon the
Bank’s receipt of a dismissal of charges in the Notice.

 

11. SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

12. HEADINGS FOR REFERENCE ONLY.

 

7



--------------------------------------------------------------------------------

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

13. GOVERNING LAW.

 

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by Federal law.

 

14. ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

15. PAYMENT OF LEGAL FEES.

 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, which payments are guaranteed by the Company pursuant to
Section 5 hereof.

 

16. SIGNATURES.

 

 

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, on the 19th
day of April, 1990.

 

ATTEST:

     

MID AMERICA FEDERAL SAVINGS BANK

/s/ Carolyn Pihera

--------------------------------------------------------------------------------

     

BY:

 

/s/ Allen Koranda

--------------------------------------------------------------------------------

Secretary

         

Chief Executive Officer

 

WITNESS:

       

/s/ Catherine E. Rusdal

--------------------------------------------------------------------------------

         

/s/ Kenneth B. Rusdal

--------------------------------------------------------------------------------

Seal

         

Executive

 

8



--------------------------------------------------------------------------------

 

AMENDMENT TO SPECIAL TERMINATION AGREEMENT OF KEN RUSDAL

 

The undersigned, in consideration of their mutual promises and other good and
valuable consideration, hereby agree to amend the Special Termination Agreement
of Ken Rusdal dated April 19, 1990 (the “Agreement”) by adding the following two
new sentences to the end of Section 2(b) of the Agreement:

 

However, notwithstanding anything contained in this section to the contrary, a
Change in Control shall not be deemed to have occurred as a result of an event
described in (i), (ii) or (iii) (a), (c) or (e) above which resulted from an
acquisition or proposed acquisition of stock of the Holding Company by a person,
as defined in the OTS’ Acquisition of Control Regulations (12 C.F.R. (S) 574)
(the “Control Regulations”), who was an executive officer of the Holding Company
on January 19, 1990 and who has continued to serve as an executive officer of
the Holding Company as of the date of the event described in (i), (ii) or (iii)
(a), (c) or (e) above (an “incumbent officer”). In the event a group of
individuals acting in concert satisfies the definition of “person” under the
Control Regulations, the requirements of the preceding sentence shall be
satisfied, and thus a change in control shall not be deemed to have occurred, if
at least one individual in the group is an incumbent officer.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective
this August 28, 1990.

 

ATTEST:

     

MID AMERICA FEDERAL SAVINGS BANK

By:

 

/s/ Carolyn Pihera

--------------------------------------------------------------------------------

     

By:

 

/s/ Allen Koranda

--------------------------------------------------------------------------------

   

Carolyn Pihera

         

Allen Koranda

   

Corporate Secretary

         

Chairman of the Board

                             

EMPLOYEE

           

By:

 

/s/ Ken Rusdal

--------------------------------------------------------------------------------

               

Ken Rusdal

 

 

9



--------------------------------------------------------------------------------

 

Amendment to Special Termination Agreement of Kenneth Rusdal

 

The undersigned, in consideration of their mutual promises and other good and
valuable consideration, hereby agree to amend the Special Termination Agreement
of Kenneth Rusdal dated April 19, 1990, as amended, (the “Agreement”), by
revising the third paragraph of the Agreement as shown below, and by revising
Section 1 to read as shown below, all such amendments to be effective as of the
date shown below.

 

(Revised third paragraph)

 

WHEREAS, Executive has been elected to and has agreed to serve in the position
of Senior Vice President-Operations and Information Systems for the Bank, a
position of substantial responsibility which will require Executive to render
administrative and management services to the Bank such as are customarily
performed by persons in a similar executive capacity;

 

(Revised Section 1)

 

1. TERM OF AGREEMENT.

 

The term of this Agreement shall be deemed to have commenced as of the date
first above written and shall continue for a period of thirty-six (36) full
calendar months thereafter. At each anniversary date, the board of directors of
the Bank (“Board”) may extend the Agreement an additional year. The Board will
review the Agreement and the Executive’s performance annually for purposes of
determining whether to extend the Agreement, and the results thereof shall be
included in the minutes of the Board’s meeting. In the event the Executive
chooses not to renew the Agreement, the Executive shall provide the Bank with
written notice at least ten (10) days and not more than twenty (20) days prior
to such anniversary date. If either the Bank or the Executive chooses not to
renew the Agreement for an additional period, the Agreement shall cease at the
end of its remaining term unless the Executive’s employment is voluntarily or
involuntarily terminated with the Bank pursuant to Section 2 hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective
this August 10, 1992.

 

ATTEST:

     

MID AMERICA FEDERAL SAVINGS BANK

By:

 

/s/ Carolyn Pihera

--------------------------------------------------------------------------------

     

By:

 

/s/ Allen Koranda

--------------------------------------------------------------------------------

   

Carolyn Pihera

         

Allen Koranda

   

Corporate Secretary

         

Chairman and CEO

 

 

10



--------------------------------------------------------------------------------

 

           

EMPLOYEE

           

By:

 

/s/ Kenneth B. Rusdal

--------------------------------------------------------------------------------

               

Kenneth Rusdal

 

11



--------------------------------------------------------------------------------

 

Amendment to Special Termination Agreement of Kenneth Rusdal

 

The undersigned, in consideration of their mutual promises and other good and
valuable consideration, hereby agree to amend the Employment Agreement of
Kenneth Rusdal dated April 19, 1990, as amended, (the “Agreement”), as shown
below. Such amendments shall be effective as of the date shown below.

 

1.   Section 2(b)(iii)(a) shall be revised to read as follows:

 

(a) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities or makes an offer
to purchase and completes the purchase of securities of the Bank or Company
representing 20% or more of the Bank’s or the Company’s outstanding securities
ordinarily having the right to vote at the election of directors except for any
securities of the Bank purchased by the Company in connection with the
conversion of the Bank to the stock form and any securities purchased by the
Bank’s employee stock ownership plan and trust:

 

2.   Section 2(b)(iii)(e) shall be revised to read as follows:

 

(e) a tender offer is made and completed for 20% or more of the outstanding
securities of the Bank or Company.

 

3.   Section 2(b)(iii)(d) shall be revised to read as follows:

 

(d) a proxy statement shall be distributed soliciting proxies from stockholders
of the Company, by someone other than the current management of the Company,
seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or Bank with one or more corporations as a result
of which the outstanding shares of the class of securities then subject to the
Plan are exchanged for or converted into cash or property or securities not
issued by the Bank or the Company, and such proxy statement proposal is approved
by the shareholders of the Company.

 

4.   Section 15, “Payment of Legal Fees” shall be amended to read as follows:

 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation

 

12



--------------------------------------------------------------------------------

 

relating to this Agreement shall be paid or reimbursed by the Bank, if the
Executive is successful on the merits of such dispute or question pursuant to
any legal judgement, arbitration or settlement. Such payments are guaranteed by
the Company pursuant to Section 5 hereof.

 

6.   Section 3(a) shall be amended by adding the following sentence at the end
of this paragraph:

 

“Notwithstanding the previous sentence, however, the Bank may, in its sole
discretion, require such payments to be made in a lump sum.”

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective
this December 21, 1993.

 

ATTEST:

     

MID AMERICA FEDERAL SAVINGS BANK

By:

 

/s/ Carolyn Pihera

--------------------------------------------------------------------------------

     

By:

 

/s/ Allen Koranda

--------------------------------------------------------------------------------

   

Carolyn Pihera

         

Allen Koranda

   

Corporate Secretary

         

Chairman of the Board and

               

Chief Executive Officer

                             

EMPLOYEE

           

By:

 

/s/ Kenneth Rusdal

--------------------------------------------------------------------------------

               

Kenneth Rusdal

 

13



--------------------------------------------------------------------------------

 

Amendment to Special Termination Agreement of Kenneth Rusdal

 

The undersigned, in consideration of their mutual promises and other good and
valuable consideration, hereby agree to amend the Employment Agreement of
Kenneth Rusdal dated April 19, 1990, as amended, (the “Agreement”), as shown
below. Such amendments shall be effective as of the date shown below.

 

1.   Section 3(a) shall be revised to read as follows:

 

Upon the occurrence of a Change in Control, followed at any time during the term
of this Agreement by the voluntary or involuntary termination of Executive’s
employment, other than for Termination for Cause, the Bank and the Company shall
pay Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a sum equal to three (3) times the average annual compensation
paid to Executive for the three (3) years immediately preceding Executive’s
termination. For purposes of the preceding sentence, compensation shall include
only base salary plus payments made under the MAF Bancorp Executive Annual
Incentive Plan (or such other annual cash incentive plan in effect with respect
to years ending prior to July 1, 1993). At the discretion of Executive, upon an
election pursuant to Section 3(e) hereof, such payment may be made in a lump sum
immediately upon severance of Executive’s employment or paid, on a pro rata
basis, semi-monthly during the thirty-six (36) months following Executive’s
termination.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective
this December 20, 1995.

 

ATTEST:

     

MID AMERICA FEDERAL SAVING BANK

By:

 

/s/ Carolyn Pihera      

--------------------------------------------------------------------------------

     

By:

 

/s/ Allen Koranda

--------------------------------------------------------------------------------

   

Carolyn Pihera

         

Allen Koranda   

   

Corporate Secretary

         

Chief Executive Officer

       

EMPLOYEE

           

By:

 

/s/ Kenneth Rusdal    

--------------------------------------------------------------------------------

               

Kenneth Rusdal

 

 

14



--------------------------------------------------------------------------------

 

Amendment to Special Termination Agreement of Kenneth Rusdal

 

The undersigned, in consideration of their mutual promises and other good and
valuable consideration, hereby agree to amend the Special Termination Agreement
of Kenneth Rusdal dated April 19, 1990, as amended, (the “Agreement”), as shown
below. Such amendment shall be effective as of the date shown below.

 

Section 3(f) shall be revised to read as follows:

 

Notwithstanding the preceding paragraphs of this Section 3, in the event it
shall be determined that any payment or distribution of any type to or for the
benefit of the Executive by the Bank, any of its affiliates, or any person who
acquires ownership or effective control of the Bank or Holding Company or
ownership of a substantial portion of the Bank’s or Holding Company’s assets
(within the meaning of Section 280G of the Code, and the regulations thereunder)
or any affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), is subject to the excise tax imposed by Section 4999 of the Code or
any similar successor provision or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are collectively referred to as the “Excise Tax”), then, except in the case of a
Deminimus Excess Amount (as described below), the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes imposed upon the Gross-Up Payment
(including any federal, state and local income, payroll or excise taxes and any
interest or penalties imposed with respect to such taxes), the Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Total
Payments (not including any Gross-Up Payment).

 

In the event that the amount by which the present value of the Total Payments
which constitute “parachute payments” (within the meaning of Section 280G of the
Code)(the “Parachute Payments”) exceeds three (3) times the Executive’s “base
amount” (within the meaning of Section 280G of the Code)(the “Base Amount”) is
less than 3% of the amount determined under Section 3(a) of this Agreement, such
excess shall be deemed to be a Deminimus Excess Amount and the Executive shall
not be entitled to a Gross-Up Payment. In such an instance, the Parachute
Payments shall be reduced to an amount (the “Non-Triggering Amount”), the value
of which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s Base Amount; provided that such reduction shall not be made unless
the Non-Triggering Amount would be greater than the aggregate value of the
Parachute Payments (without such reduction) minus the amount of Excise Tax
required to be paid by Executive thereon. The reduction required hereby shall be
made by reducing the amount payable under Section 3(a) of this Agreement.

 

 

1



--------------------------------------------------------------------------------

 

All determinations as to the portion, if any, of the Total Payments which
constitute Parachute Payments, whether a Gross-Up Payment is required, the
amount of such Gross-Up Payment, the amount of any reduction, and any amounts
relevant to the foregoing paragraphs of this Section 3(f) shall be made by an
independent accounting firm selected by the Bank, which may be the accounting
firm then regularly retained by the Bank (the “Accounting Firm”). The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations, regarding the amount of any Gross-Up Payment
and any other relevant matter, both to the Bank and the Executive, within five
(5) days of a date of termination, if applicable, or such earlier time as is
requested by the Bank or the Executive (if the Executive reasonably believes
that any of the Total Payments may be subject to the Excise Tax). Any
determination by the Accounting Firm shall be binding upon the Bank and the
Executive. As a result of uncertainty in the application of Sections 280G and
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, or as a result of a subsequent determination by the Internal Revenue
Service or a judicial authority, it is possible that the Bank should have made
Gross-Up Payments (“Underpayment”), or that Gross-Up Payments will have been
made by the Bank which should not have been made (“Overpayments”). In either
such event, the Accounting Firm shall determine the amount of the Underpayment
or Overpayment that has occurred. In the case of the Underpayment, the amount of
such Underpayment shall be promptly paid by the Bank to or for the benefit of
the Executive. In the case of an Overpayment, the Executive shall, at the
direction and expense of the Bank, take such steps as are reasonably necessary
(including the filing of returns and claims for refund), follow reasonable
instructions from, and procedures established by, the Bank, and otherwise
reasonably cooperate with the Bank to correct such Overpayment, including
repayment of such Overpayment to the Bank.

 

Effect of Certain Accounting Rules. The Executive acknowledges that it is in the
Bank and Holding Company’s best interests to remain eligible to account for any
business combination into which they may become a party under the “pooling-
of-interests” method of accounting. The Bank does not believe that any provision
of the foregoing Amendment to Special Termination Agreement will affect the Bank
or Holding Company’s ability to so account for any business combination. Due to
the uncertainties associated with the accounting rules governing the
pooling-of-interests method, however, it is possible that the provisions of this
Amendment may impact the Bank or Holding Company’s ability to use
pooling-of-interests accounting for business combinations. Accordingly, in the
event the Board of Directors determines it to be in the best interests of the
Bank or Holding Company to account for a business combination under the
pooling-of-interests method and, in the written opinion of the Accounting Firm
referred to above, if any provision of this Amendment makes a business
combination to which the Bank or Holding Company is a party ineligible for
pooling-of interests accounting under the provisions of APB Opinion No. 16, as
modified or amended, that but for such provision of this Amendment to Special
Termination Agreement would otherwise be eligible for such accounting treatment,
then the Bank and Executive agree that the terms of this Amendment shall be
rescinded to the extent necessary to enable the business combination to so
qualify for such accounting treatment.

 

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective this
October 26, 1999.

 

ATTEST:

     

MID AMERICA BANK, FSB

By:

 

/s/ Carolyn Pihera      

--------------------------------------------------------------------------------

     

By:

 

/s/   Allen Koranda  

--------------------------------------------------------------------------------

   

Carolyn Pihera

         

Allen Koranda  

   

Corporate Secretary

         

Chief Executive Officer

       

EMPLOYEE

           

By:

 

/s/ Kenneth Rusdal     

--------------------------------------------------------------------------------

               

Kenneth Rusdal

 

 

3



--------------------------------------------------------------------------------

 

Amendment to Mid America Bank Special Termination Agreement

 

Section 3(b) shall be revised to read as follows:

 

Upon the occurrence of a Change in Control of the Bank or the Company followed
at any time during the term of this Agreement by Executive’s voluntary or
involuntary termination of employment, other than for Termination for Cause, the
Bank shall cause to be continued life, health and disability coverage
substantially identical to the coverage maintained by the Bank for Executive and
his or her dependents prior to his severance. Such coverage shall cease upon the
earlier of Executive’s obtaining similar coverage by another employer or
thirty-six (36) months from the date of Executive’s termination. In the event
the Executive obtains new employment and receives less coverage for life, health
or disability, the Bank shall provide coverage substantially identical to the
coverage maintained by the Bank for the Executive and his or her dependents
prior to termination for a period of thirty-six (36) months from the date of
Executive’s termination.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective this
December 20, 2000.

 

ATTEST:

     

MID AMERICA BANK, fsb

By:

 

/s/ Carolyn Pihera      

--------------------------------------------------------------------------------

     

By:

 

/s/   Allen Koranda  

--------------------------------------------------------------------------------

   

Carolyn Pihera

         

Allen Koranda  

   

Corporate Secretary

         

Chief Executive Officer

       

EMPLOYEE

           

By:

 

/s/ Kenneth Rusdal     

--------------------------------------------------------------------------------

                 